Name: Commission Regulation (EEC) No 552/85 of 1 March 1985 laying down detailed rules for the application in the beef and veal sector of Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories, and amending Regulation (EEC) No 2377/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 3 . 85 Official Journal of the European Communities No L 63/ 13 COMMISSION REGULATION (EEC) No 552/85 of 1 March 1985 laying down detailed rules for the application in the beef and veal sector of Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories , and amending Regulation (EEC) No 2377/80 quently, the amount of the reduction should be fixed in national currency for each Member State of destina ­ tion ; Whereas it appears useful to outline the manner in which the amount to be actually levied on imports is calculated ; Whereas the amount by which the import duties are reduced is fixed quarterly ; whereas this amount may vary during transport to the Community ; whereas at the time of export the exporting country, when calcu ­ lating the export tax to be levied, can only base itself on the reduction in force ; whereas the export tax must be compared to the reduction applicable at the time of export ; Whereas the amount representing import duties is that applicable on the day of acceptance of the entry of the goods for home use ; whereas these duties are reduced by the reduction applicable on that date ; Whereas proof that the export tax provided in Regula ­ tion (EEC) No 486/85 has been collected may be furnished by entering the relevant amount on the EUR 1 certificate for the movement of goods referred to in Article 6 of Protocol 1 to the second ACP-EEC Convention signed at Lome on 31 October 1979 (4) and by the provisions that will replace it as from the entry into force of the third ACP-EEC Convention signed at Lome on 8 December 1984 ; Whereas Regulation (EEC) No 2377/80 (5), as last amended by Regulation (EEC) No 1 994/84 (6), lays down special detailed rules for the application of the system of import and export licences in the beef and veal sector ; whereas the special detailed rules for licences issued within the scope of Regulation (EEC) No 486/85 , which replaces Regulation (EEC) No 435/80 Q, should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), and in particular Article 22 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (2), as last amended by Regulation (EEC) No 2543/73 (3), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 4 of Regulation (EEC) No 486/85 lays down that the duties on imports of beef and veal origi ­ nating in the African , Caribbean and Pacific States are to be reduced, provided that a tax of a corresponding amount was levied when the goods were exported from the country of origin ; Whereas the amount of the import duties depends upon the level of the levy applicable , and that levy may be adjusted by monetary compensatory amounts ; whereas, having regard to the monetary trends in the individual Member States, the amount of the reduction should be calculated separately for each Member State on the basis of the monetary compensatory amount applicable to imports into the Member State conerned ; Whereas the reduction consists of levy and monetary compensatory amount components ; whereas, more ­ over, the fixing of the reduction in ECU may create problems, especially for the exporting country, as regards the exchange rate to be used ; whereas conse ­ (') OJ No L 61 , 1 . 3 . 1985, p. 4 . (2) OJ No 106, 30 . 10 . 1962, p. 2553/62 . (3) OJ No L 263 , 19 . 9 . 1973 , p. 1 . (4) OJ No L 347, 22 . 12 . 1980, p. 1 . 0 OJ No L 241 , 4 . 9 . 1980 , p. 5 . (6) OJ No L 186, 13 . 7 . 1984, p. 17 . O OJ No L 55, 28 . 2 . 1980, p. 4 . No L 63/ 14 Official Journal of the European Communities 2. 3 . 85 HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be issued for beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland and Zimbabwe under the conditions laid down in this Regulation and within the limits of the quantities, expressed in tonnes of boned meat, fixed in Regulation (EEC) No 486/85. 2 . For the purposes of this Regulation , 100 kilo ­ grams of boned meat shall be equivalent to 130 kilo ­ grams of unboned meat. (b) the EUR 1 certificate for the movement of goods referred to in Article 6 of Protocol 1 to the Second ACP-EEC Convention signed at Lome on 31 October 1979 indicates :  in box 7, the amount of the export tax levied per 100 kilograms,  in box 8 , the Common Customs Tariff sub ­ heading for the products in question . A separate certificate shall be drawn up for each subheading of the Common Customs Tariff. 2 . At the time of the completion of customs import formalities for the release of the goods for free circula ­ tion , the amount of the export tax levied per 100 kilo ­ grams shall be compared with the amount fixed in accordance with Article 3 in respect of the importing Member State, which was applicable at the time when the EUR 1 certificate for the movement of goods was issued . If the amount of the export tax levied is expressed in a currency other than that of the importing Member State, the exchange rate used shall be the most recent selling rate recorded on the most representative exchange market or markets of that Member State . The export tax levied shall be considered as correspon ­ ding to the amount fixed in accordance with Article 3 when the comparison shows that the export tax expressed in the currency of the importing Member State is not lower than the said amount. 3 . The amount by which the import duties shall be reduced shall be that applicable on the date on which the entry of the goods for release for free circulation is accepted . 4 . The application of this Regulation may in no case result in the granting of an amount. Article 2 Importation under the arrangements for import duty reduction may take place only if the origin of the products concerned is certified by the competent authorities of the exporting countries in accordance with the rules of origin applicable to the products in question pursuant to Protocol 1 to the Second ACP-EEC Convention signed at Lome on 31 October 1979 . Article 3 1 . The amount provided for in Article 4 ( 1 ) of Regulation (EEC) No 486/85 for each product intended for importation into a Member State shall be equal to 90 % of the amount of the levy, adjusted as appropriate by the monetary compensatory amount valid for imports into that Member State during the week preceding that in which the quarter for which the reduction is calculated begins . The reduction shall be fixed for each Member State in its national currency. 2 . The reduction shall be reducted from the levy valid on the day on which the customs import forma ­ lities are completed " in the Member State concerned, adjusted as appropriate by the monetary coefficient shown in Annex II to the relevant Commission Regu ­ lation fixing the monetary compensatory amounts and by the monetary compensatory amount valid in the Member State concerned on the same date . Article 5 Regulation (EEC) No 2377/80 is hereby amended as follows : 1 . Article 13 ( 1 ) is replaced by the following : ' 1 . Applications for import licences for products to be imported duty free pursuant to Article 2 of Regulation (EEC) No 486/85 and qualifying, as appropriate, for either a reduction of import duties other than customs duties in accordance with Article 4 of the said Regulation or exemption from levies in accordance with Article 20 of the said Regulation and the licences themselves shall contain : Article 4 1 . The import duties shall be reduced by the ­ amount fixed in accordance with Article 3 only if : (a) an export tax at least equal to that amount has been levied ; 2. 3 . 85 Official Journal of the European Communities No L 63/ 15 (a) in Section 12, one of the following endorse ­ ments : "Produit ACP/PTOM (rÃ ¨glement (CEE) n ° 486/85)", "AVS/OLT-varer (forordning (EÃF) nr. 486/85) , Prodotto ACP/PTOM (regolamento (CEE) n . 486/85)", "AKP/Ã LG-Erzeugnis (Verordnung (EWG) Nr. 486/85)", ACS/LGO-produkt (Verordening (EEG) nr. 486/85)" ; "Ã Ã Ã ¿Ã Ã Ã ½ Ã Ã Ã /Ã ¥Ã §Ã  (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸ . 486/85", (b) in Section 14, the name of the State, country or territory in which the product is to originate . 2 . Point 1 of Section I of Annex I is replaced by the following : ACP/OCT product (Regulation (EEC) No 486/85)", 1 . ACP/OCT products . (Under Regulation (EEC) No 486/85) (expressed in tonnes of boned meat) CCT heading No From Madagascar Botswana Swaziland Kenya Zimbabwe Code 370 391 393 346 382 02.01 A II a) 110 02.01 A II b) 120 Article 6 Regulation (EEC) No 486/80 (') is hereby repealed . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 56, 29 . 2 . 1980, p. 22 .